DETAILED ACTION
Status of the Claims
	Claims 1-16 are pending in the instant application. Claims 10 and 13-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-9, 11 and 12 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election without traverse of Group I drawn to compositions of matter, currently claims 1-9, 11 and 12 in the reply filed on 09/23/2022 is acknowledged.
	Applicants have elected the following species in the reply filed 09/23/2022: (a) a species of dual-targeting lipid-polymer hybrid nanoparticle with specificity to: (a)(i) one or more membrane polymers is DSPE-PEG2000; (a)(ii) one or more (co)polymer(s) of the core is PLGA; (a)(iii) one or more heme oxygenase 1 inhibitor(s) is SnMP (tin mesoporphyrin); (a)(iv) a species of first and second targeting moiety is scFv-monomeric avidin fusion protein (i.e. a single chain antibody linked to monomeric avidin as a fusion protein). Applicants further elected species directed at the method claims (cancer is AML) and administration is intravenous, however, based on the Group I election the species of item (b) are moot.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 10 and 13-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2022.
Priority
	The U.S. effective filing date has been determined to be 04/12/2021, the filing date of the instant application.
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea (documents 10-2020-0142949 and 10-2020-0066875 dated 10/30/2020 and 06/03/20202, respectively). It is noted, however, that applicant has not filed a certified copy of the Republic of Korea documents 10-2020-0142949 and 10-2020-0066875 as required by 37 CFR 1.55.
	Applicant's claim for a foreign priority dates of, 10/30/2020 and 06/03/20202, the filing date of Republic of Korea documents 10-2020-0142949 and 10-2020-0066875, is acknowledged, however no copies (or an English Language translation) of these foreign priority documents has been provided. Accordingly, foreign priority to these document cannot be afforded at this time.
Information Disclosure Statement
	No Information Disclosure Statements have been filed in the instant application. Applicants are reminded of their duty to disclose patents and publications relevant to the patentability of the instant claims. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007).
Claim Objections
	Claim 1 is objected to because of the following informalities:  The claim does not begin with an article (such as “A”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 is rejected as being indefinite because the claim recites “distearoylphosphatidylethanolamine (DSPE-PEG2000)” in lines 2-3, where the chemical name and the abbreviation is inconsistent and therefore it is not clear what the limitation should be considered. Specifically, the abbreviation DSPE-PEG200 should be for “1,2-distearoyl-sn-glycerol-3-phosphoethanolamine-N-[amino(polyethylene glycol )-2000” (instant Specification, p. 15, §Materials, lines 4-6). The chemical names and the abbreviations should be consistent through the claims. Claim 1 further includes sodium (Na) salts where the chemical name do not appear to be consistent (DMPA-Na; DPPA-Na, DOPA-Na, DOPA-Glutaraldehyde(Na)2, etc.), and further polyethylene glycol substituted lipids where the chemical name do not appear to be consistent (DSPE-mPEG-2000-Na, and a chloride (Cl) salt where the chemical name do not appear to be consistent (DOTAP-Cl). Appropriate clarification is required.
	Claim 9 is rejected as being indefinite because the claim recites “wherein the lipid membrane and the polymer core are mixed so that a content of the lipid membrane is 0.15 to 0.35 w/w% based on the mass of the polymer core.” where it is unclear what “lipid membrane” and “polymer core” in lines 1-2 is referencing as the “lipid membrane” and the “polymer core” do not exist prior to mixing. Additionally, the examiner notes that instant claim 2 recites the lipid of the lipid membrane includes any number or combination of those listed such that Applicants need to clarify what exactly the range “0.15 to 0.35 w/w%” is referencing. For example Dia et al. (cited below) teaches PLGA/core DSPE-PEG/shell nanoparticles including different species in the lipid membrane (lecithin, DSPE-PEG, and DSPE-PEG-biotin) where there are clearly different amounts of each constituent used (see, Dia et al.: p. 2950, §Preparation of NPs, and Figure 1). Appropriate clarification is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2010/0203142; published August, 2010) in view of STEVENSON (US 2017/0035778; published February, 2017); PARK (US 2013/0309171; published, November, 2013); Dai et al. (“Biotin-Conjugated Multilayer Poly [D,L-lactide-co-glycolide]-Lecithin-Polyethylene Glycol Nanoparticles for Targeted Delivery of Doxorubicin,” 2016, ELSEVIER; Journal of Pharmaceutical Sciences, Vol. 105, pp. 2949-2958); Muliaditan et al. (“Repurposing Tin Mesoporphyrin as an Immune Checkpoint Inhibitor Shows Therapeutic Efficacy in Preclinical Models of Cancer,” 2018, AACR; Clinical Cancer Research, Vol. 24, No. 7, pp. 1617-1628).
Applicants Claims
	Applicant claims dual-targeting lipid-polymer hybrid nanoparticle (T-bNPs) comprising a polymer core comprising a heme oxygenase 1 inhibitor, and a lipid membrane (shell) comprising a targeting moiety (instant claim 1). Applicant further claims the lipid membrane comprises distearoylphosphatidylethanolamine (PDSPE-PEG2000) (instant claim 2), the lipid having biotin bound to one end of the lipid and the targeting moiety (single chain antibody) is bound to avidin (claims 4-5). 
	Applicants have elected the following species in the reply filed 09/23/2022: (a) a species of dual-targeting lipid-polymer hybrid nanoparticle with specificity to: (a)(i) one or more membrane polymers is DSPE-PEG2000; (a)(ii) one or more (co)polymer(s) of the core is PLGA; (a)(iii) one or more heme oxygenase 1 inhibitor(s) is SnMP (tin mesoporphyrin); (a)(iv) a species of first and second targeting moiety is scFv-monomeric avidin fusion protein (i.e. a single chain antibody linked to monomeric avidin as a fusion protein).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHANG teaches nanoparticles including a PLGA polymer core a amphiphilic compound lipid shell (DSPE-PEG2000) for controlled release systems including target-specific stealth nanoparticles in the treatment of disease (see whole document, particularly title, abstract, Figures 1-2). ZHANG further teaches that “Cancers that can be treated by the nanoparticles of the invention include, but are not limited to, prostate cancer, breast cancer, non-small cell lung cancer, colorectal carcinoma, and glioblastoma, as well as solid tumors expressing PSMA in the tumor neovasculature.” ([0007]). 
	ZHANG teaches the nanoparticles have a polymeric matrix such as PLGA ([0011]), a lipid-terminated PEG such as DSPE-PEG ([0012]). ZHANG teaches that: “The pharmaceutical composition of the invention is suitable for target-specific treatment of a disease or disorder and delivery of a therapeutic agent. The therapeutic agent can be associated with the surface of, encapsulated within, surrounded by, or dispersed throughout the nanoparticle. In a particular embodiment, the therapeutic agent is encapsulated within the hydrophobic core of the nanoparticle.” ([0015]). And more particularly that: “The amphiphilic layer-protected nanoparticles of the invention have the following main components: 1) a polymeric matrix, which comprises a stealth polymer; 2) an amphiphilic compound or layer that surrounds or is dispersed within the polymeric matrix forming a continuous or discontinuous shell for the particle; and 3) a covalently attached targeting molecule that can bind to a unique molecular signature on cells, tissues, or organs of the body. In a particular embodiment, the polymeric matrix is comprised of a stealth polymer that can allow the particles to evade recognition by immune system components and increase particle circulation half-life (e.g., PEG, as well as the other polymers described below), and a biodegradable polymeric material that forms the core of the particle (e.g., PLGA, as well as the other polymers described below), which can carry therapeutic agents and release them at a sustained rate after administration […].” ([0039]).
	ZHANG teaches kits and particularly that: “The "kit" typically defines a package including any one or a combination of the compositions of the invention and the instructions, but can also include the composition of the invention and instructions of any form that are provided in connection with the composition in a manner such that a clinical professional will clearly recognize that the instructions are to be associated with the specific composition.” ([0186]). And further that: “The kits described herein may also contain one or more containers, which may contain the inventive composition and other ingredients as previously described. The kits also may contain instructions for mixing, diluting, and/or administrating the compositions of the invention in some cases. The kits also can include other containers with one or more solvents, surfactants, preservative and/or diluents ( e.g., normal saline (0.9% NaCl), or 5% dextrose) as well as containers for mixing, diluting or administering the components in a sample or to a subject in need of such treatment.” ([0187])(instant claims 11-12).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHANG is that ZHANG does not expressly teach: (1) the active agent a heme oxygenase 1 inhibitor, and particularly the species SnMP (tin mesoporphyrin)(instant claims 1 & 6), including the amount (instant claim 7); or (2) the inclusion of biotin on the surface of the nanoparticles (“bound to one end of the lipid”) and avidin (“bound to one end of the targeting moiety”)(instant claims 3-5).
	Muliaditan et al. teaches tin mesoporphyrin (SnMP) as an immune checkpoint inhibitor for cancer therapy (see whole document). Particularly Muliaditan et al. teaches that: “We evaluate repurposing tin mesoporphyrin (SnMP), which has demonstrated safety and efficacy targeting hepatic HO in the clinic for the treatment of hyperbilirubinemia, as an immune checkpoint blockade therapy for the treatment of cancer.” (Abstract-Purpose). And based on their experimental results, concludes that: “SnMP could represent a novel immune checkpoint therapy, which may improve the immunological response to chemotherapy.” (Abstract-Conclusions). 
	Muliaditan et al. teaches that: “Unparalleled clinical responses have been achieved in cancer patients using antibodies which block the immune checkpoint molecules PD-1 and CTLA-4 to prevent CD8+ T-cell anergy in the tumor microenvironment. Combining PD-1 and CTLA-4 blockade therapies improves the overall clinical response compared with the monotherapies, highlighting the complementary effects of these checkpoint molecules.” (1st paragraph). And further that:  “The heme oxygenase (HO) family of proteins is responsible for the breakdown of heme, which is released from dying cells, to the biologically active products biliverdin, ferrous iron (Fe2+) and carbon monoxide (CO; ref. 5). There are two members of the family expressed in humans and mice: HO-1 which is induced in response to stress stimuli, and HO-2 which is constitutively expressed at basal levels in all cells. HO-1 has been implicated in many studies to have pro-tumoral properties, including cytoprotection and immune suppression. Many of these effects have been attributed to CO due to its ability to modulate several signaling pathways including p38 MAPK, STAT1/3, and NFκB. NFκB in particular is vital for CD8+ T-cell effector function. As such, HO activity can compromise antitumor CD8+ T-cell responses in the tumor microenvironment.” (2nd paragraph).
	Muliaditan et al. further teaches: “HO activity has yet to be targeted in the clinic for the treatment of cancer. SnMP is a potent HO inhibitor that targets both HO-1 and HO-2 (18), and has been administered to infants to target hepatic HO activity to control excessive serum bilirubin levels for conditions such as neonatal jaundice and Crigler-Najjar syndrome. However, despite this, very few published studies have used SnMP to target HO-1 in the cancer field. SnMP does not affect tumor growth in ectopic Lewis lung carcinomas as a single agent in murine models, unless ovalbumin is artificially introduced into the tumor to raise a robust antitumor immune response.” (3rd paragraph).
	Muliaditan et al. further teaches: “The human equivalent of the dose of SnMP used in our study is within the range previously administered to patients, making these observations directly clinically relevant. As such, these data support the clinical evaluation of SnMP in cancer, as a novel immunotherapeutic approach to improve the immunological response to chemotherapy by targeting HO-1.” (last paragraph).
	STEVENSON teaches microparticle formulations for delivery of stabilized metal porphyrin complexes, including porphyrin complex active agent admixed or coated with a pharmaceutically acceptable stabilizer (see whole document, particularly the title, abstract). Specifically regarding the size of the microparticles, STEVENSON teaches that: “The microparticles may have a controlled size, as appropriate for optimization of drug delivery. Usually the particle will have a diameter of up to about 10 nm, up to about 50 nm, up to about 100 nm, up to about 250 nm, up to about 500 nm, up to about 1 μm, up to about 2.5 μm, up to about 5 μm, and not more than about 10 μm in diameter.” ([0037]).
	STEVENSON teaches tin porphyrins, including tin mesoporphyrin (SnMP) as potent competitive inhibitors of HO activity ([0071]), and their use in cancer: 
“Cancer and Heme Oxygenase-1. The role of HO-I in cancer stems from the demonstration that HO-I is a potent regulator of cell growth and angiogenesis. CO signaling has been established in the promotion of angiogenesis in human microvessel endothelial cells, presumably by increasing the levels of HO derived CO. HO is responsible for prolactin mediated cell proliferation and angiogenesis in human endothelial cells. In addition, HO-I has been shown to accelerate tumor angiogenesis in human pancreatic cancer.” ([0081]). STEVENSON teaches the amount of the metal porphyrin is in the range of about 5% to about 30% by weight of the microparticle (claim 7)(instant claim 7; MPEP §2144.05-I:“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”).
	Dai et al. teaches biotin-conjugated multilayer PLGA-Lecithin-PEG nanoparticles for targeted delivery of doxorubicin (see whole document). Dai et al. teaches that: “Nanovehicle, including liposome and polymer NP, is a promising vehicle to deliver drugs to target cancer in clinic, based on its ability to reduce the toxicity. It could prolong the drug circulation time, and passively target the tumor site by the enhanced permeation and retention effect and actively target the tumor site via conjugating molecular probes on its surface to be recognized by specific cellular membrane receptors or proteins.” (1st paragraph). Dai et al. further teaches that liposomes and polymer nanoparticles are two major categories of nanovehicles, however each has its advantages and disadvantages (2nd paragraph). Dai et al. teaches that: “Learning from other's strong points to offset one's weakness, it is an interesting strategy to combine the advantages of liposomes and polymer NPs to eliminate the negative features of both nanovehicles. Recently, various studies have proved the possibility of this combination. This combined liposome-polymer NP exhibits improved encapsulation efficiency, enhanced stability, easiness for surface modification, and sustained drug release. Furthermore, the affluent active ligands in the outer layer (phospholipid) also make the connection of active-targeting ligands simpler. Active-targeting is a widely accepted strategy for drug transportation, the targeting ligands can directly interact with the receptors on the surface of cancer cells, and thus enhance the anticancer ability. Importantly, it shows great potential in following industrialization because it can be manufactured by a single step.” (p. 2950, col. 2, 1st full paragraph).
	Dai et al. teaches that: “DSPE-PEG-biotin, a novel targeting ligand, was used for both active targeting of tumor cells thanks to the presence of biotin because biotin is a small molecular weight ligand known to target the sodium-dependent multivitamin transporter (SMVT) on the tumor cells and extending the duration in circulation system, thanks to the presence of PEG chains known to decrease the recognition by the immune system. Profoundly, it has been reported that SMVT transporters are overexpressed in many tumor cells including HepG2 cells. Thus, the cell experiments in this study were exerted on HepG2 cells.” And “In this article, the designed PLGA-lecithin-PEG-biotin NP was aimed to encapsulate DOX and target the tumor site.” (p. 2950, col. 2, last two paragraphs; Figure 1)(instant claim 5, “the biotin is bound to one end of the lipid”).
	PARK teaches pre-targeted nanoparticle system and method for labeling biological particles, and targeting functionality (fusion protein) and therapeutic/imaging modalities (see whole document, particularly the title and abstract). PARK teaches that:  “Fusion proteins, such as 1F5 (anti-CD20), Lym-1 (anti-HLA-DR), and CC49 (anti-TAG-72), have demonstrated success in binding a range of different cancer types, including B-cell lymphoma, gastrointestinal cancers, and leukemia.” ([0005]). And that: “Despite the advances in nanoparticle systems for targeting biological targets noted above, a need exists for a universal nanoparticle system that can accommodate different targeting ligands without alternating pharmacokinetic profile of the nanoparticle itself, thereby decreasing the time and cost associated with nanoparticle targeting of biological targets. The present invention seeks to fulfill this need and provides further related advantages.” ([0006]).
	PARK teaches that: “In other aspects, the invention provides methods for labeling and treating cancer cells. In one embodiment, the method for labeling cancer cells includes:  (a) contacting a cancer cell with a fusion protein having a biotin-binding region and a targeting region having an affinity toward the cancer cell to provide a fusion protein labeled cancer cell; and (b) contacting the fusion protein-labeled cancer cell with a biotinylated nanoparticle to provide a nanoparticle labeled biological particle. The invention also provides a method for treating cancer by delivering a chemotherapeutic agent to a cancer cell. In one embodiment, the method for treating cancer cells includes contacting a fusion protein-labeled cancer cell having an affinity to a binding partner with a nanoparticle comprising the binding partner and a chemotherapeutic agent.” ([0013] through [0017]).
	PARK teaches that: “In the method of the invention, the biological particle is pre-targeted with the fusion protein. As used herein, the term "pre-targeted" refers to the initial labeling of the biological particle with a suitable fusion protein to provide a biological particle to which is bound the suitable fusion protein (i.e., fusion protein-labeled biological particle). The association of the fusion protein to the biological particle is through the affinity of the targeting region of the fusion protein to the corresponding surface feature of the biological particle. Because of the dual nature of the fusion protein, the fusion protein imparts a binding region to the pre-targeted biological particle.” ([0028]). 
	PARK teaches that: “In one embodiment, the targeting region comprises a single chain antibody or functional fragment thereof.” ([0032]), and “The fusion protein's binding region having an affinity toward a binding partner and the nanoparticle's binding partner make up a binding pair.” ([0033]), and further that: “Representative fusion protein binding regions include avidin […].” ([0035])(instant claim 1, targeting moiety; elected species: scFv-monomeric avidin fusion protein (i.e. a single chain antibody linked to monomeric avidin as a fusion protein); instant claims 3-5).
	Regarding instant claim 9, ZHANG and Dai et al. both teach PLGA/core DSPE-PEG/shell, as discussed above, these references do not teach “a content of the lipid membrane is 0.15 to 0.35 w/w% base on the mass of the polymer core.” (instant claim 9). However, ZHANG teaches that: “An advantage of the nanoparticles of the present invention is that they require a relatively low amount of lipid to be effective. For example, as shown in Example 8, a nanoparticle of approximately 90 nm of polymer  (e.g., PEG and PLGA) comprises only about 12 to about 15% lipid. By containing a relatively small amount of lipid, the nanoparticles of the invention avoid the negative impact that a tri, tetra or higher layer of lipid could have on a nanoparticle, such as an adverse effect on drug release.” ([0043]). Thus, linking the size to the amount of lipid needed, and they also teach nanoparticles size is in the range of about 40 nm to about 500 nm ([0009]). The instant claims do not limit the size of the nanoparticles, however the instant specification indicates the size of about 150 to 200 nm (p. 7, lines 21-22). Given that the size of the nanoparticles taught by ZHANG (about 40 nm to about 500 nm) overlaps with the size disclosed by Applicants (150-200 nm), and ZHANG links the amount of the lipid to the size, the amount of the lipid would have inherently been the same as well (MPEP §2112-IV). Alternatively, it would have been prima facie obvious to optimize the amount of lipid included in the lipid membrane in order to produce the best PLGA/core lipid-membrane/shell nanoparticles particularly given that the constituent ingredients (i.e. PLGA-core, DSPE-PEG2000), the size (40-500 nm) and the application (targeted cancer therapy) being the same (MPEP §2144.05-II).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a combination polymer-liposome wherein the polymer is PLGA and the liposome comprises DSPE-PEG, as taught by ZHANG and suggested by Dia et al as a “strategy to combine the advantages of liposomes and polymer NPs to eliminate the negative features of both nanovehicles”; and further to include a metal porphyrin such tin mesoporphyrin (SnMP) as a checkpoint inhibitor for the treatment of cancer, as suggested by Muliaditan et al. and STEVENSON, in order to improve the treatment of cancer; and further to coat the surface of the nanoparticles with biotin for both (1) direct targeting of the sodium-dependent multivitamin transporter (SMVT) which is overexpressed on tumor cells, as  suggested by Dia et al., and (2) to provide for suitable fusion protein (such as a single chain antibody) site specific targeting, in order to provide “a universal nanoparticle system that can accommodate different targeting ligands without alternating pharmacokinetic profile of the nanoparticle itself, thereby decreasing the time and cost associated with nanoparticle targeting of biological targets” as suggested by PARK ([0006]).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	Claims  1-9, 11 and 12are pending and have been examined on the merits.
Claim 1 is objected to; Claims 2 and 9 are rejected under 35 U.S.C. 112(b); and claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                               /TIGABU KASSA/                                                                       Primary Examiner, Art Unit 1619